Case 2:15-cv-05642-CAS-JC Document 470 Filed 09/03/19 Page 1 of 5 Page ID #:8101



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA
  15 MARCUS GRAY, et al.,
  16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

  17         v.                              Honorable Christina A. Snyder

  18 KATHERYN ELIZABETH                     PLAINTIFFS’ REQUEST FOR
     HUDSON, et al.,
                                            ENTRY OF JUDGMENT AND
  19
              Defendants.                   NOTICE OF LODGING OF SAME
  20
                                            Filed: July 1, 2014
  21                                        Trial: July 17, 2019
  22
  23
  24
  25
  26
  27
  28

                     PLAINTIFFS’ RULE 58(d) REQUEST FOR ENTRY OF JUDGMENT
Case 2:15-cv-05642-CAS-JC Document 470 Filed 09/03/19 Page 2 of 5 Page ID #:8102



   1
           Pursuant to Rule 58(d) of the Federal Rules of Civil Procedure, Plaintiffs
   2
       respectfully request that the Court enter judgment in their favor and against the
   3
       Defendants in accordance with the unanimous jury verdicts and the Proposed
   4
       Judgment attached to this Motion along with the Local Rule 58-7 Memorandum
   5
       regarding the post-judgment interest rate. In support of this Request, Plaintiffs state
   6
       as follows:
   7
             1.      On July 25, 2019, at the close of all evidence on liability and before
   8
       the Court submitted the case to the jury, Defendants filed a motion for judgment as
   9
       a matter of law pursuant to Rule 50(a), Fed.R.Civ.P. (Dkt 435)
  10
             2.      The Court did not rule on Defendants’ Rule 50(a) motion and, instead,
  11
       submitted the case to the jury in accordance with Rule 49(b)(1), which states: “The
  12
       court may submit to the jury forms for a general verdict, together with written
  13
       questions on one or more issues of fact that the jury must decide.”
  14
             3.      On July 29, 2019, the jury returned a unanimous general verdict with
  15
       special interrogatories in Plaintiffs’ favor and against Defendants on all liability
  16
       issues in the liability phase of the case. (Dkt. 456)
  17
             4.      One August 1, 2019, the jury returned a unanimous general verdict in
  18
       Plaintiffs’ favor and against Defendants on the damages phase of the case, finding
  19
       each Defendant liable for the following amounts (Dkt. 467):
  20
                         a. Jordan Houston: $115,223.56
  21
                         b. Karl Martin Sandberg: $253,332.88
  22
                         c. Lukasz Gottwald: $60,799.08
  23
                         d. Kasz Money, Inc.: $188,659.80
  24
                         e. Henry Russell Walter: $139,462.36
  25
                         f. Sarah Hudson: $132,462.36
  26
                         g. Katheryn Elizabeth Hudson: $550,256.98
  27
                         h. Kobalt Music Publishing America, Inc.: $29,807.13
  28                                           2
                      PLAINTIFFS’ RULE 58(d) REQUEST FOR ENTRY OF JUDGMENT
Case 2:15-cv-05642-CAS-JC Document 470 Filed 09/03/19 Page 3 of 5 Page ID #:8103



   1
                         i. WB Music Corp.: $29,351.33
   2
                         j. Capitol Records, LLC: $1,289,911.05
   3
             5.     As stated in Rule 50(b): “If the court does not grant a motion for
   4
       judgment as a matter of law made under Rule 50(a), the court is considered to have
   5
       submitted the action to the jury subject to the court’s later deciding the legal
   6
       questions raised by the motion. No later than 28 days after entry of judgment . . .
   7
       the movant may file a renewed motion for judgment as a matter of law and may
   8
       include an alternative or joint request for a new trial under Rule 59.”
   9
             6.     Accordingly, entry of judgment is the trigger date for any renewed
  10
       motion under Rule 50(b) and any motion for new trial under Rule 59. Neither
  11
       motion can be filed by the Defendants and no other post-trial filings—such as, for
  12
       example, an Application to the Clerk to Tax Costs—can be filed by either party
  13
       until entry of judgment.
  14
             7.     In discussions between counsel for the parties, the Defendants have
  15
       advised Plaintiffs that their position regarding this Request is as follows:
  16
  17         “Defendants do not agree with Plaintiffs’ characterization of all the
             issues—for example, the jury returned a special verdict, not a general
  18
             verdict—and are explicitly reserving all of their rights as to any and
  19         all such issues. Defendants are also explicitly reserving all of their
  20         rights to challenge and appeal the jury’s liability and damages
             verdicts, including but not limited to through seeking judgment as a
  21
             matter of law, remittitur, and a new trial pursuant to Federal Rules of
  22         Civil Procedure 50(b) and 59. More specifically, it is Defendants’
  23         position that the Court should have granted Defendants’ Rule 50(a)
             motion prior to allowing the jury to deliberate on liability. Thereafter,
  24
             the Court should have granted Defendants’ Rule 50(a) motion prior to
  25         allowing the jury to deliberate on damages. The effect of allowing the
  26         jury to deliberate is that Defendants’ Rule 50(a) motions are deemed
             denied without prejudice to Defendants renewing those arguments by
  27
             filing Rule 50(b) and Rule 59 motion within 28 days from entry of
  28
                                                  3
                      PLAINTIFFS’ RULE 58(d) REQUEST FOR ENTRY OF JUDGMENT
Case 2:15-cv-05642-CAS-JC Document 470 Filed 09/03/19 Page 4 of 5 Page ID #:8104



   1        judgment. See FRCP 50(b) (“If the court does not grant a motion for
   2        judgment as a matter of law made under Rule 50(a), the court is
            considered to have submitted the action to the jury subject to the
   3
            court's later deciding the legal questions raised by the
   4        motion.”). Defendants intend to do exactly that—timely move for
   5        judgment as a matter of law under Rule 50(b) and, in the alternative,
            for remittitur or for a new trial pursuant to Rule 59. Defendants are
   6
            also reserving all of their rights to challenge and appeal from any
   7        judgment that enters and any orders entered before or after entry of
   8        judgment, including but not limited to the denial of Defendants’
            summary judgment motion, the denial of Defendants’ motions in
   9
            limine, the overruling of Defendants’ objections at trial, the denial of
  10        Defendants’ Rule 50(a) motions, and any denial of Defendants’ Rule
  11        50(b) and Rule 59 motions.”
  12        8.     Plaintiffs, too, reserve their rights to file not only an Application to
  13 the Clerk to Tax Costs and but any other post-trial motions they deem appropriate.
  14       9.     As stated in Rule 49(b)(3), “When the general verdict and the answers
  15 are consistent, the court must approve, for entry under Rule 58 an appropriate
  16 judgment on the verdict and answers.”
  17        10.    As stated in Rule 58(b)(2): “Subject to Rule 54(b), the court must
  18 promptly approve the form of the judgment, which the clerk must promptly enter,
  19 when (A) the jury returns a special verdict or a general verdict with answers to
  20 written questions.” (Emphasis added.)
  21       11. Plaintiffs have attached to this motion: (a) the proposed form of
  22 judgment and (b) the Local Rule 58-7 Memorandum regarding the post-judgment
  23 interest rate.
  24        Accordingly, this Court should enter judgment in this case in accordance
  25 with the proposed form of judgement attached to this Request and separately
  26 lodged with the Court.
  27
  28
                                                4
                    PLAINTIFFS’ RULE 58(d) REQUEST FOR ENTRY OF JUDGMENT
Case 2:15-cv-05642-CAS-JC Document 470 Filed 09/03/19 Page 5 of 5 Page ID #:8105



   1                                    Respectfully submitted,
   2                                    /s/ Michael A. Kahn
                                        Michael A. Kahn (pro hac vice)
   3                                    Kahn@capessokol.com
                                        Capes Sokol Goodman Sarachan PC
   4                                    7701 Forsyth Blvd., 12th Floor
                                        St. Louis, MO 63105
   5                                    Telephone: (314) 721-7701
   6                                    Eric F. Kayira (pro hac vice)
                                        Kayira Law, LLC
   7
                                        Daniel R. Blakey (SBN 143748)
   8                                    blakey@capessokol.com
                                        CAPES SOKOL
   9                                    3601 Oak Avenue
                                        Manhattan Beach, CA 90266
  10
                                        Attorneys for Plaintiffs
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            5
                   PLAINTIFFS’ RULE 58(d) REQUEST FOR ENTRY OF JUDGMENT
